         Case 1:20-cv-04514-PAE Document 30 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            11/16/2020
 United States Fire Insurance Company,

                                 Plaintiff,
                                                           1:20-cv-04514 (PAE)(SDA)
                    -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Steeltee Constructors, LLC et al.,                        SETTLEMENT CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

December 7, 2020 at 2:00 p.m. The settlement shall proceed by telephone unless the parties

advise the Court that they have access to and prefer proceeding by alternative remote means,

such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               November 16, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
